Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16788307 filed on 02/12/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15/401120 filed on 01/07/2017, which claims priority from provisional application 62/396242.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki US 20100182697 A1.
In regard to independent claim 1, Suzuki teaches (see Figs. 2-6) an ocular optical system (eyepiece optical system, see Abstract, paragraphs [7-8, 27-30, 47-48, 59-62, 70-75], Tables 1-2, Figs. 2, 4,6), for imaging of imaging rays entering an eye of an observer via the ocular optical system from a display screen (i.e. imaging of imaging rays of object OB intermediate image, entering eye of observer at eye point EP, paragraphs [47-48, 59-62, 70-75]), a side facing towards the eye being an eye-side (i.e. EP side, e.g. paragraphs [59-62]), a side facing towards the display screen being a display-side (OB side e.g. paragraphs [59-62]), 5the ocular optical system comprising a first lens element, a second lens element, and a third lens element from the eye-side to the display-side in order along an optical axis (i.e. as L1, L21 with PF and L22 along optical, see Tables 1-2, as depicted in Figs. 2, 4, 6(L1 with PF, L21, L22)) , the first lens element, the second lens element, and the third lens element each comprising an eye-side surface and a display-side surface (each of L1, L21 with PF and L22 having eye-side and image side surface, Tables 1-2, as depicted in Figs. 2, 4), 
wherein lens elements having refracting power of the ocular optical system 10are only the first lens element, the second lens element, and the third lens element (as lenses L1, L21 with one side PF and L22 with other side PF, see Tables 1-2, as depicted in Figs. 1, 2, 4, or e.g. 6 (L1 with PF, L21, L22)), 
wherein the ocular optical system satisfies: 
1.40 <=T2/(G12+T3) <=8.00 (i.e. given thickens of L21, L22 and air gap between L1, L21, see Figs. 2, 4, Tables 1, 2, e.g. value 2.49) and 
2.50 <=TTL/(T2+T3) <=9.00 (i.e. given second and third lens thickness and total length of eyepiece from L1 to OB, see Figs. 2, 4, Tables 1, 2, e.g. value 3.68), 

Regarding claim 3, Suzuki teaches (see Figs. 2-6) that the ocular optical system satisfies: 1.0<=D1/T1 (i.e. as D1 is at larger than diameter of PF surface which is much larger than thickness of L1, e.g. value greater than 2.81, see paragraphs [40, 65-66], Tables 1, 2, as depicted in Figs. 2, 4) , where D1 is a diameter of a clear aperture of the eye-side surface of the first lens element, and T1 is a thickness of the first lens element along the optical axis (i.e. as D1 is at larger than diameter of PF surface which is much larger than thickness of L1, e.g. value greater than 2.81, see paragraphs [40, 65-66], Tables 1, 2, as depicted in Figs. 2, 4). 
Regarding claim 4, Suzuki teaches (see Figs. 2-6) that the ocular-55-065504-OCusf optical system satisfies: 
0.90 <= G3D/T2 <=3.00 (i.e. given values for L22 to intermediate OB image, and L21 thickness, e.g. values 2.46, or 1.32, see Tables 1-2),  where G3D is a distance from the third lens element to the display screen along the optical axis (as distance L22 to int. image OB and thickness of L21, see Tables 1-2).  
Regarding claim 5, Suzuki teaches (see Figs. 2-6) that the ocular optical system satisfies: 1.00 <=EFL/(T1+G12+T2)<+2.00 (i.e. given focal length f of the eyepiece optical system, gap between and thicknesses of L1, L22, see Tables 1-2, paragraphs [65-66], Figs. 2, 4, e.g. value 1.77, or 1.29), where EFL is an effective 5focal length of the ocular optical system, and T1 is a thickness of the first lens element along the optical axis (i.e. focal length f of the eyepiece optical system, gap between and thicknesses of L1, L22, see Tables 1-2, paragraphs [65-66]).  
Regarding claim 6, Suzuki teaches (see Figs. 2-6) that the ocular optical system satisfies: 2.00<EFL/T1 <5.00 (i.e. given focal length f of the eyepiece optical system, and thickness of L1, see Tables 1-2, paragraphs [65-66], Figs. 2, 4, e.g. value 3.27, or 2.74), 
where EFL is an effective focal length of the ocular optical system, and T1 is a thickness of the first lens element along the 10optical axis (i.e. focal length f of the eyepiece optical system, and thickness of L1, see Tables 1-2, paragraphs [65-66],.  
Regarding claim 7, Suzuki teaches (see Figs. 2-6) that the ocular optical system satisfies: 2.50 < EFL/T2 < 10.00 (i.e. given focal length f of the eyepiece optical system, and thickness of L21, see Tables 1-2, paragraphs [65-66], Fig. 2, e.g. value 3.98), where EFL is an effective focal length of the ocular optical system (i.e. focal length f of the eyepiece optical system, and thickness of L21, see Tables 1-2, paragraphs [65-66]).

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not disclose or render obvious the limitations of claim 2 where, the ocular optical system satisfies: 3.00<TTL/(G23+T3)<23.00, where G23 is an air gap from the second lens element to the third lens element along the optical axis, and in combination with all limitation of base claim 1. 
The following is an examiner' s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 8, the cited prior art of Suzuki teaches all limitations of claim 8 as presented for claim 1 above, but the cited prior art of Suzuki taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an ocular optical system  including the specific arrangement where 40 degrees <= , where  represents a half apparent field of view, which is one half the field of view of the observer , in combination with all other claimed limitations of claim 8. 
	With respect to claims 9-14, these claims depend on claim 8 and are allowable at least for the reasons stated supra.

Regarding claim 15, the cited prior art of Suzuki teaches all limitations of claim 15 as presented for claim 1 and claim  above, but the cited prior art of Suzuki taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an ocular optical system  including the specific arrangement where 1.34<SL/EFL< 1.63,  where SL represents a system length, which is a distance from a pupil of the observer to the display screen along the optical axis, and EFL is an effective focal length of the ocular optical system, in combination with all other claimed limitations of claim 15. 
With respect to claims 16-20, these claims depend on claim 15 and are allowable at least for the reasons stated supra.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki US 20100246006 A1 also discloses features of instant invention (see figs. 7-8 and related descriptions), but does not disclose or render obvious all features of claims 8 and 15. Cao et al. CN 105137590 (of record) also disclose features of instant invention (see Fig1. 1-7 and related descriptions), but does not disclose or render obvious the air gap between first and second lens, as first and second lens form a doublet (paragraphs [15-16, 22, 32], Figs. 1-7). 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872